331 S.W.3d 360 (2011)
Richard and Barbara BARNETT, et al., Respondents,
v.
Steve and Cindy DUNCAN, Appellants.
No. ED 94781.
Missouri Court of Appeals, Eastern District, Division Five.
February 15, 2011.
Frederick H. Schwetye, Union, MO, for appellant.
Justin E. Head, Union, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Steve and Cindy Duncan, who appeared at trial pro se, appeal from the trial court's grant of the consolidated petitions for ejectment filed by Richard and Barbara Barnett and Orville and Rosalee Garland against the Duncans. We have reviewed the briefs of the parties and the record on appeal, and we conclude that the trial court's finding is supported by substantial evidence. Murphy v. Carron, 536 S.W.2d *361 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2010).